DETAILED ACTION
	This Office action is in response to the communication filed on 08/27/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in China on October 23, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit is configured to control, detection unit is configured to detect, and the processing unit configured to process in claim 11. 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A control unit was disclosed to have been implemented as an integrated circuit driver chip being bonded, and can also be directly integrated on the display panel  (e.g., on the display 
A detection unit was disclosed to have been implemented as an integrated circuit driver chip being bonded, and can also be directly integrated on the display panel 20 (e.g., on the display substrate of the display panel 20) in the form of a detection circuit as in specification paragraph [0068].
A processing unit was disclosed to have been implemented as  as a unit with data processing capability and/or program execution capability, such as a central processing unit (CPU), a tensor processing unit (TPU) or a graphics processing unit (GPU) in specification paragraph [0068]. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0331508 A1 by Nho et al. (“Nho”) in view of U.S. Patent Publication 2018/0373915 A1 by Ling et al. (“Ling.”)

Regarding claim 1, Nho teaches a display substrate (Fig. 10A-10B), comprising: 
a base substrate (Fig. 10A, silicon substrate) and at least one sub-pixel arranged on the base substrate (Fig. 10A-10B, RGB subpixels 1053, 1055, and 1057); 
 the at least one sub-pixel comprising a first region ((Fig. 10A-10B, RGB subpixels) and a second region (Fig. 10A-10B, touch sensor 1043), the at least one sub-pixel comprising 
a light emitting element which is arranged in the first region (Fig. 10A-10B, cathodes of RGB subpixels 1012 of OLED display as in [0100]), and a pixel circuit structure (Fig. 10A-10B, array of transistors 1004 used to drive the RGB subpixels as in [0099]) and a photosensitive structure which are arranged in the second region (Fig. 10A-10B, near-IR CF  1027 where IR is infrared light was detected as explained in [0102]); 
wherein the pixel circuit structure and the photosensitive structure are stacked (see Fig. 10A), and the photosensitive structure is closer to a light exiting side of the display substrate than the pixel circuit structure (Fig. 10A, N-IR CF 1027 was closer to pixel locations 1054 than array of transistors 1004);

Nho does not teach the photosensitive structure comprises a photosensitive element and a switching transistor, the photosensitive element and the switching transistor are stacked and electrically connected to each other, and the photosensitive element is closer to the light exiting side of the display substrate than the switching transistor; 
the photosensitive element comprises a first electrode and a second electrode, the first electrode is a transparent electrode, the second electrode is an opaque electrode, and the first electrode is closer to the light exiting side of the display substrate than the second electrode; and an orthographic projection of at least a channel region of the switching transistor on the base substrate is within an orthographic projection of the second electrode on the base substrate, but Nho does teach the near-field imaging was used to detect for example a fingerprint image in [0125].
In the analogous art of light emitting or self-luminous display panels with fingerprint detection, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower (Fig. 2; [0073]-[0076]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076]).

Regarding claim 2, Nho of the combination of references teaches the display substrate according to claim 1, wherein the first electrode is a common electrode ([0043], elements of the touch sensor including the N-IR CF 1027 also formed parts of the display circuitry including the common electrode).

Regarding claim 3, Nho does not teach the display substrate according to claim 1, wherein an orthographic projection of at least a channel region of at least one transistor in the pixel circuit structure on the base substrate is within an orthographic projection of a source-drain metal layer where a source-drain electrode of the switching transistor is located on the base substrate.
In the analogous art of light emitting or self-luminous display panels, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer (Fig. 2; [0073]-[0076] and [0043]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076])

Regarding claim 4, Nho does not teach the display substrate according to wherein an orthographic projection of at least a channel region of at least one transistor in the pixel circuit structure on the base substrate is within an orthographic projection of the second electrode on the base substrate. 
In the analogous art of light emitting or self-luminous display panels, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was (Fig. 2; [0073]-[0076] and [0043]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076])

Regarding claim 5, Nho of the combination of references teaches the display substrate according to wherein the photosensitive element in the at least one sub-pixel comprises at least one selected from the group consisting of an infrared light photosensitive element and a visible light photosensitive element ([0099], FIG. 10A illustrates a cross-sectional and FIG. 10B illustrates a top view of an exemplary integrated Silicon-OLED display and touch sensor panel with a near-infrared detector 1027).

Regarding claim 6, Nho of the combination of references teaches the display substrate according to claim 5, wherein the photosensitive element comprises the visible light photosensitive element, the display substrate further comprises a filter layer arranged on one side of the visible light photosensitive element; the filter layer comprises at least one selected from (Figs. 10A-10B, color filters 1025; [0103]-[0105], Three color filters CF 1025 corresponded to each RGB sub-pixel used to display an image were located on the upper side of the optical touch sensor 1043 and color filter N-IR CF 1027 arranged above the detector 1011 closer to the light exiting display surface).

Regarding claim 7, Nho of the combination of references teaches the display substrate according to claim 1, wherein the light emitting element comprises a third electrode and a fourth electrode, and the third electrode is closer to the light exiting side of the display substrate than the fourth electrode (Fig. 10A-10B, cathode electrode 1012 and anode electrode 1018 closer to the light 1052 exiting side top of the display as in paragraph [0100]).

Regarding claim 8, Nho of the combination of references teaches the display substrate according to claim 1, wherein a luminous color of the light emitting element is at least one selected from the group consisting of red, green, blue and infrared (Fig. 10B, see light emitting elements of OLED RGB subpixels 1053,1055,1057 and near-IR light emitter 1059).

Regarding claim 9, Nho of the combination of references teaches the display substrate according to claim 1, wherein the display substrate is a bottom emission type display substrate, and the photosensitive structure is at one side of the pixel circuit structure close to the base substrate (Fig. 10A, cathode 1012 below on the bottom of anode 1018 and the N-IR detector 1011 was on the base substrate 1011 on the side of the array of transistors 1004).

claim 10, Nho teaches a display device, comprising: a display substrate (Fig. 10A-10B) and a package substrate cell-assembled with the display substrate (Fig. 10A-10B; [0004], integrated Silicon-OLED display and touch sensor panel stackup in-cell with the silicon substrate)
wherein the display substrate comprises a base substrate (Fig. 10A, silicon substrate) and at least one sub-pixel arranged on the base substrate (Fig. 10A-10B, RGB subpixels 1053, 1055, and 1057); 
 the at least one sub-pixel comprising a first region ((Fig. 10A-10B, RGB subpixels) and a second region (Fig. 10A-10B, touch sensor 1043), the at least one sub-pixel comprising 
a light emitting element which is arranged in the first region (Fig. 10A-10B, cathodes of RGB subpixels 1012 of OLED display as in [0100]), and a pixel circuit structure (Fig. 10A-10B, array of transistors 1004 used to drive the RGB subpixels as in [0099]) and a photosensitive structure which are arranged in the second region (Fig. 10A-10B, near-IR detector 1027, 1019 where IR is infrared light); 
wherein the pixel circuit structure and the photosensitive structure are stacked (see Fig. 10A), and the photosensitive structure is closer to a light exiting side of the display substrate than the pixel circuit structure (Fig. 10A, N-IR 1027 was closer to pixel locations 1054 than array of transistors 1004);

Regarding claim 11, Nho of the combination of references further teaches the display device according to claim 10, further comprising: 
a detection unit and a processing unit; the detection unit is configured to detect an electrical signal generated by the photosensitive element (Detection unit is part of touch sensor; [0047], The detection of a touch event by one or more touch sensors can be sensed by sense circuitry and processed or otherwise interpreted); and
the processing unit is configured to process the electrical signal detected by the detection unit to perform at least one selected from the group consisting of a touch detection operation, a fingerprint recognition operation and a fuzzy imaging operation (Processing unit is part of touch sensor; [0047], The detection of a touch event by one or more touch sensors can be sensed by sense circuitry and processed or otherwise interpreted). 

However, Nho does not teach a control unit, wherein the control unit is configured to control on and off the switching transistor; and the detection unit configured to detect in the case where the switching transistor is turned on.
In the analogous art of light emitting or self-luminous display panels, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain for operation of the first TFT device for the sensing circuit to obtain photoelectric signals is also disposed right under a portion of the lower electrode layer 214. (Fig. 2; [0073]-[0076] and [0083]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to (Fig. 2; [0073]-[0076])

Regarding claim 12, Nho of the combination of references teaches the display device according to claim 10, further comprising: 
an infrared color resistance structure with a predetermined pattern, which is arranged at the light exiting side of the display substrate (Fig. 10A-10B, NIR color filter 1027 on the right side next to CF 1025 for color sub-pixels); and an infrared light source, arranged at one side of the infrared color resistance structure away from the display substrate, and arranged at a periphery of the infrared color resistance structure ((Fig. 10A-10B, NIR color filter 1027 upon the touch sensor 1043; [0102], Device 1000 can include a NIR color filter (NIR CF) 1027 disposed on the OLED stack 1050 in a location of a NIR emitter 1059 and NIR detector 1011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0331508 A1 by Nho. 

claim 13, Nho teaches a detection method by using a display device, wherein the display device comprises a display substrate(Fig. 10A-10B), the display substrate comprises at least one one sub-pixel (Fig. 10A-10B, RGB subpixels 1053, 1055, and 1057); 
 the at least one sub-pixel comprising a first region (Fig. 10A-10B, RGB subpixels) and a second region (Fig. 10A-10B, touch sensor 1043), the at least one sub-pixel comprising 
a light emitting element which is arranged in the first region (Fig. 10A-10B, cathodes of RGB subpixels 1012 of OLED display as in [0100]), and a pixel circuit structure (Fig. 10A-10B, array of transistors 1004 used to drive the RGB subpixels as in [0099]) and a photosensitive structure which are arranged in the second region (Fig. 10A-10B, near-IR CF  1027 on left side where IR is infrared light was detected as explained in [0102]); 
wherein the pixel circuit structure and the photosensitive structure are stacked (see Fig. 10A), and the photosensitive structure is closer to a light exiting side of the display substrate than the pixel circuit structure (Fig. 10A, N-IR CF 1027 was closer to pixel locations 1054 than array of transistors 1004) and the detection method comprises: 
performing at least one selected from the group consisting of a touch detection operation, a texture recognition operation and a fuzzy imaging operation, according to a light intensity change sensed by the photosensitive structure in the display substrate ([0102], Optically-assisted touch can improve the touch performance by measuring a user's touch or hover using the NIR detector 1011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0331508 A1 by Nho in view of U.S. Patent Publication 2013/0229499 A1 by Zhao et al. (“Zhao.”)
	
Regarding claim 14, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive structure comprises an infrared light photosensitive element (Fig. 10A-10B, near-IR detector 1027, 1019 where IR is infrared light). 
Nho does not teach the performing the touch detection operation according to the light intensity change sensed by the photosensitive structure comprises: performing the touch detection operation, according to a light intensity change of infrared light in ambient light sensed by the infrared light photosensitive element before and after the display substrate is touched by an object.
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures as disclosed in Nho) such as those taught in Zhao [0011]. 

Regarding claim 15, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive structure comprises an infrared light photosensitive element (Fig. 10A-10B, N-IR detector 1011) the light emitting element in the display substrate comprises an infrared light emitting element (Fig. 10A-10B, NIR emitter 1059 as explained in [0102]).
 Nho does not teach the performing the touch detection operation or the texture recognition operation according to the light intensity change sensed by the photosensitive structure comprises: controlling the infrared light emitting element to emit infrared light; and performing the touch detection operation or the texture recognition operation, according to the light intensity change of reflected light corresponding to infrared light emitted by the infrared light emitting element and sensed by the infrared light photosensitive element before and after the display substrate is touched by an object. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures as disclosed in Nho) such as those taught in Zhao [0011]. 

Regarding claim 16, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive structure comprises an infrared light photosensitive element (Fig. 10A-10B, N-IR detector 1011), the light emitting element in the display substrate comprises an infrared light emitting element (Fig. 10A-10B, NIR emitter 1059 as explained in [0102]). 
Nho does not teach the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure comprises: controlling the infrared light emitting element to emit infrared light with different patterns; and performing the fuzzy imaging operation on an external scene based on a computational optical method, according to light . 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures) such as those taught in Zhao [0011]. 

Regarding claim 17, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive structure comprises an infrared light photosensitive element, and the display device further comprises: an infrared color resistance structure with a predetermined pattern, which is arranged at the light exiting side of the display substrate (Fig. 10A-10B, NIR color filter 1027 on the right side next to CF 1025 for color sub-pixels); and an infrared light source, arranged at one side of the infrared color resistance ((Fig. 10A-10B, NIR color filter 1027 upon the touch sensor 1043; [0102], Device 1000 can include a NIR color filter (NIR CF) 1027 disposed on the OLED stack 1050 in a location of a NIR emitter 1059 and NIR detector 1011). 
Nho does not teach the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure comprises: controlling the infrared light source to emit infrared light; and performing the fuzzy imaging operation on an external scene based on a computational optical method, according to light intensity, sensed by the infrared light photosensitive element, of reflected infrared light obtained after infrared light emitted by the infrared light source is reflected by the external scene and passes through the infrared color resistance structure. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time at a frame rate at or above 30 frames per second as compared to display of 60 frames per second to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated Zhao [0011]. 


Regarding claim 18, Nho does not teach the detection method according to claim 16, wherein the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure further comprises: continuously performing the fuzzy imaging operations on the external scene; and performing a floating touch detection operation or a floating motion recognition operation, according to a difference between continuous fuzzy imaging results. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations (fuzziness) detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time at a frame rate at or above 30 frames per second as compared to display of 60 frames per second to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated Zhao [0011]. 

Regarding claim 19, Nho does not teach the detection method according to claim 13, wherein the photosensitive structure comprises a visible light photosensitive element, and the performing the touch detection operation or the texture recognition operation according to the light intensity change sensed by the photosensitive structure comprises: inserting a detection cycle between adjacent display cycles, and during the detection cycle, controlling a plurality of sub-pixels of the display substrate to display a predetermined picture, and performing the touch detection operation or the texture recognition operation, according to the light intensity change of reflected light corresponding to the predetermined picture and sensed by the visible light photosensitive element before and after the display substrate is touched by an object.
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time at a frame rate at or above 30 frames per second as compared to display of 60 frames per second to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
Zhao [0011]. 

Regarding claim 20, Nho does not teach the detection method according to claim 17, wherein the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure further comprises: continuously performing the fuzzy imaging operations on the external scene; and performing a floating touch detection operation or a floating motion recognition operation, according to a difference between continuous fuzzy imaging results. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated Zhao [0011]. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/MAHEEN I JAVED/Examiner, Art Unit 2621 

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621